Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 1 of 8 PageID# 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division
MICHELLE MILLER
32650 State Route 20
Suite B-102, PMB 266
Oak Harbor, WA 98277-2641

       Plaintiff,
                                              Case No.:
       V.
SOS INTERNATIONAL, LLC
1881 Campus Commons Drive, Suite 500
Reston, Virginia 20191,

       Defendant.


                                     COMPLAINT
       1.     Plaintiff Michelle Miller brings this complaint for monetary and equitable

relief, through counsel, against Defendant SOS International, LLC (SOSI), for Wrongful

Discharge, and Breach of Contract under the Common Law of the Commonwealth of

Virginia.


                               JURISDICTION & VENUE
       2.     This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332 (Di-

versity of Citizenship).

       3.     This Court is the proper venue under 28 U.S.C. § 1391 as the defendant cor-

poration is a resident of the Commonwealth of Virginia with its principle place of business

in Reston, Virginia.
Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 2 of 8 PageID# 2




                                       PARTIES
       4.     Ms. Miller is a resident of Oak Harbor, Washington and a licensed Physician

Assistant.

       5.     SOSI is a Delaware Limited Liability Company with its principal place of

business in Reston, Virginia.


                                         FACTS
       6.     SOSI hired Ms. Miller as an employee physician assistant to perform medi-

cal services in Taji, Iraq pursuant to a contract between SOSI and the United States Gov-

ernment.

       7.     Ms. Miller received an Offer Letter (Exhibit A) and Restrictive Covenant

Agreement (Exhibit B) from SOSI offering her employment on August 26, 2016.

       8.     On August 29, 2016, Ms. Miller returned the signed Offer Letter and Restric-

tive Covenant Agreement.

       9.     Pursuant to the Offer Letter, Ms. Miller’s employment with SOSI was gov-

erned by the laws of the Commonwealth of Virginia.

       10.    SOSI promised to pay Ms. Miller annual compensation of $150,000 per year.

       11.    Ms. Miller flew to Virginia on August 27, 2016 to begin employment orienta-

tion with SOSI the next day.

       12.    On or about October 28, 2016, Ms. Miller began working for SOSI in Camp

Taji, Iraq.


                                            2
Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 3 of 8 PageID# 3




        13.   SOSI did not pay Ms. Miller an amount that would equal $150,000 for the

year.

        14.   SOSI also did not pay Ms. Miller’s colleagues in Camp Taji amounts that

would equal the yearly compensation promised in their respective offer letters.

        15.   On January 6, 2017 Ms. Miller, along with several other coworkers, notified

Thomas Berger, SOSI’s Manager of Medical Services in Iraq, that she believed she and

her coworkers were being underpaid according to their contracts.

        16.   Mr. Berger responded to the email by forwarding an email he received from

Phyllis Anderson, Manager of SOSI Human Resources (HR) dated February 14, 2017.

        17.   On February 17, 2017, Ms. Miller and her coworkers collectively composed

a letter requesting to be paid according to their respective agreements and sent it by email

to Ms. Anderson (Exhibit C).

        18.   On February 24, 2017, Ms. Anderson responded to the email by offering Ms.

Miller $953.51 as a one-time payment to make up for any shortfall in compensation.

        19.   Ms. Miller responded to Ms. Anderson, claiming that she was actually owed

a sum of $17,778 for then-unpaid wages.

        20.   SOSI never made any payment to Ms. Miller to make up for the shortfall in

compensation.




                                            3
Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 4 of 8 PageID# 4




        21.   Ms. Anderson also sent a memorandum on February 24, 2017 giving Ms. Mil-

ler a new hourly rate of $37.1062, and which she claimed would equal the annual compen-

sation of $150,000 (Exhibit D).

        22.   On March 10, 2017 Ms. Miller sent an email to Thomas Berger advising him

that current pay statements still were not reflecting the new hourly rate referenced in Ms.

Anderson’s February 24, 2017 memorandum.

        23.   On or about March 10, 2017, one of Ms. Miller’s coworkers, Lauren Kelly,

EMT resigned from SOSI effective March 24, 2017 due to her pay dispute with the com-

pany.

        24.   During her work for SOSI at Camp Taji, Ms. Miller’s job performance was

satisfactory or better.

        25.   Ms. Miller was never counseled or disciplined for poor job performance by

anyone from SOSI.

        26.   Ms. Miller met all of her performance obligations to SOSI.

        27.   No one from SOSI ever expressed any concern or allegation to Ms. Miller

that she was not meeting all of her performance obligations.

        28.   Prior to asserting her claims, no one from SOSI ever criticized her job per-

formance, or bed-side manner.




                                            4
Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 5 of 8 PageID# 5




       29.   Prior to asserting her claims, no one from SOSI ever criticized her for her

interactions with coworkers or patients.

       30.   Prior to asserting her claims, no one who had served at Camp Taji had crit-

icized Ms. Miller to her face for her interactions with coworkers nor for her interactions

with patients.

       31.   On March 16, 2017 Ms. Miller left Camp Taji on a scheduled Rest and Re-

laxation trip.

       32.   On March 30, 2017, SOSI terminated Ms. Miller’s employment by email

from Ms. Anderson and without citing a reason for the dismissal.

       33.   Later, on March 30, 2017, Ms. Anderson told Ms. Miller on the phone that

the reason for the termination was “it’s just time.”

       34.   On March 30, 2017, the on-going pay dispute had still not been resolved.

       35.   Save for the ongoing issue of her and her colleagues’ unpaid wages, Ms. Mil-

ler was unaware of any dispute or concern that might have led to her dismissal, and SOSI

declined to provide one.

       36.   SOSI did not provide a reason for the termination until more than a year

after the termination when Ms. Miller asserted her claims against SOSI.

       37.   SOSI did not raise any concerns to Ms. Miller about her bedside manner

until more than a year after her termination.




                                            5
Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 6 of 8 PageID# 6




       38.   SOSI did not raise any concerns to Ms. Miller about her interactions with

coworkers until more than a year after her termination.

       39.   SOSI now claims that it terminated Ms. Miller because of her poor bedside

manner and rude interactions with coworkers.

       40.   Additionally, Ms. Miller’s only interactions with Ms. Anderson were related

to the issue of SOSI’s failure to pay her and her colleagues as agreed.

       41.   As of the date of the filing of this Complaint, SOSI has not paid Ms. Miller

any of the disputed money.


                                      COUNT I
                             Bowman Claim: Wrongful Discharge
       42.   Ms. Miller re-alleges every preceding paragraph.

       43.   SOSI terminated Ms. Miller’s employment because she demanded the wages

that she was owed.

       44.   Ms. Miller was entitled to demand payment for wages she was owed by Va.

Code § 40.1-29.

       45.   SOSI’s election to dismiss Ms. Miller because she complained about SOSI’s

failure to pay Ms. Miller according to her Offer Letter was in violation of the public policy

of the Commonwealth of Virginia and constitutes a common law Wrongful Termination.

       46.   Ms. Miller has lost more than $100,000 in lost wages because of the Wrong-

ful Termination.


                                             6
 Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 7 of 8 PageID# 7




                                       COUNT II
                                     Breach of Contract
        47.   Ms. Miller re-alleges every preceding paragraph.

        48.   SOSI and Ms. Miller were parties to a contract for employment, the terms

of which are memorialized in the Offer Letter (Exhibit A).

        49.   SOSI breached that employment contract by failing to pay her the wages

that it had promised to pay here in the Offer Letter.


                                 RELIEF DEMANDED
       Wherefore, Plaintiff Michelle Miller, respectfully requests that the Court grant her

the following relief:

       A.     Compensatory damages in an amount to be proven at trial but exceeding

$75,001 dollars;

       B.     Punitive Damages in an amount to be proven at trial;

       C.     Injunctive relief to the extent it is necessary to make Ms. Miller whole and

to prevent future retaliation by SOSI against Ms. Miller;

       D.     Pre-judgment and post-judgment interest; and

       E.     Such other relief as the Court deems just and proper.


       Ms. Miller DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE
Dated: January 23, 2019

                                                          Respectfully Submitted,



                                             7
Case 1:19-cv-00095-AJT-MSN Document 1 Filed 01/24/19 Page 8 of 8 PageID# 8



                                             /s/
                                             Benjamin R. Inman
                                             (VSB # 84006)
                                             Attorney for Michelle Miller
                                             J. Madison PLC
                                             1750 Tysons Blvd.
                                             Suite 1500
                                             McLean, Virginia 22102
                                             p (703) 910-5062
                                             f (703) 910-5107
                                             binman@jmadisonplc.com




                                    8
